DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or no obviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., (US 20160070245; hereinafter Lee) in view of Braintree Analytics LLC, (WO 2016040253; hereinafter Braintree), Venkatraman et al., (US 20140275854; hereinafter Venkatraman), and Goldberg et al., (US 20110245633; hereinafter Goldberg).
Regarding claims 1-2, Lee discloses (Figure 10) a wrist-worn heart monitor apparatus for monitoring a patient ([0081]), [0106]), the apparatus (1000) comprising: a strap configured to be worn over the patient's wrist, the strap having an outer surface and an inner surface, wherein the outer surface does not include any buttons or user- operated controls (there is no means for user input); two more electrodes (1011) on the inner surface ([0106]-[0107]); a controller in the strap configured to trigger sensing and acquisition of data by the two or more electrodes (1011), ([0108]). 
Lee fails to disclose that the two or more electrodes are disposed in a region adjacent to a terminus of the strap and an activatable biasing element on the opposite surface of the strap behind the two or more electrodes, wherein the controller is configured to activate and inactivate the bias to drive the two or more electrodes against the patient's wrist. However, Braintree teaches a wrist-worn heart monitor apparatus for monitoring a patient, including an activatable biasing element (pressure actuator) on the opposite surface of the strap behind two or more electrodes (pressure sensors), ([0122], [0127], [0167]-[0171]), wherein a controller is configured to activate and inactivate the bias to drive the sensors against the patient's wrist ([0188]: each pressure actuator 
The Lee/Braintree combination fails to teach a motion sensor configured to detect motion of the apparatus, wherein the controller is configured to trigger sensing and acquire data only when the motion sensor does not sense motion. However, Venkatraman teaches a wrist-worn heart monitor apparatus for monitoring a patient, including a motion sensor configured to detect motion of the apparatus, wherein a controller is configured to trigger sensing only when the motion sensor does not sense motion ([0038], [0046]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lee/Braintree combination to include a motion sensor configured to detect motion of the apparatus, wherein the controller is configured to trigger sensing and acquire data only when the motion sensor does not 
Lee/Braintree/Venkatraman fails to teach that the motion sensor is an omnidirectional motion sensor that operates with a current below 50 nA. However, Goldberg teaches a wrist-worn heart monitor apparatus for monitoring a patient ([0049], [0063]), wherein the motion sensor used is the SQ-SEN-200 model (Signal Quest, Lebanon, N.H.), ([0065]). This specific motion sensor is an omnidirectional motion sensor that operates with a current below 50 nA (the specifications of this model can be found on the Signal Quest website, a screenshot of which is provided below). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee/Braintree/Venkatraman to use an omnidirectional motion sensor that operates with a current below 50 nA, such as the SQ-SEN-200 model, as taught by Goldberg, because the modification would enable very low current operation and provide an inexpensive sensor for use (Goldberg; [0065]). 

    PNG
    media_image1.png
    148
    536
    media_image1.png
    Greyscale

Specs of the SQ-SEN-200 model as found on the Signal Quest website
Regarding claim 3, the modified device includes an activatable biasing element, as taught by Braintree, which teaches that the bias comprises a mechanical bias (fluid bladder), ([0122]).
Regarding claim 4, the modified device includes an activatable biasing element, as taught by Braintree, which teaches that the bias comprises an electromechanical bias (linear actuator), ([0122]).
Regarding claim 5, the modified device includes an activatable biasing element, as taught by Braintree, which teaches that the bias comprises a magnetic bias (solenoid), ([0122]).
Regarding claim 6, Lee/Braintree/Venkatraman/Goldberg teaches the apparatus of claim 1, wherein the controller is configured to passively activate and inactivate the activatable biasing element to drive the two or more electrodes against the patient's wrist and to trigger sensing by the two or more electrodes. Specifically, the modified device includes the activatable biasing element taught by Braintree, which may be passively activated and inactivated to drive the electrodes against the patient’s wrist and trigger sensing and acquire data by the electrodes (which is accomplished using a controller as in Lee), ([0022]-[0023]). 
Regarding claim 8, the modified device includes the teachings of Venkatraman, which teaches that the motion sensor is configured to transmit a signal to the controller when the motion of the apparatus is detected, and the controller is configured to count a number of signals received from the motion sensor in each of predetermined time periods and trigger the sensing and acquiring of the data based on the counted number of signals ([0038], [0046]: the motion sensor transmits signals when apparatus motion is detected, and the controller determines when the user is stationary/moving using these signals; the signals are thus used to trigger sensing/acquiring when the user is stationary). 
Regarding claim 9, the modified device includes the teachings of Venkatraman, which teaches that the motion sensor is configured to transmit a signal to the controller when the motion of the apparatus is detected, and the controller is configured to count a number of signals received from the motion sensor in each of predetermined time periods and trigger the sensing and acquiring of the data only when the counted number of signals falls below a threshold ([0038], [0046]: the motion sensor transmits signals when apparatus motion is detected, and the controller determines when the user is stationary/moving using these signals; the signals are thus used to trigger 
Regarding claim 10, the modified device includes the teachings of Venkatraman, which teaches that the signal is an interruption signal that awakens the controller that is in a sleep state (the signals of the motion sensor inform the controller if the user is stationary/moving; therefore, the signals awaken the controller with these signals).
Regarding claim 11, Lee further discloses (Figures 1 and 10) that the strap (100) has a plurality of holes arranged in a webbing pattern [0106]-([0108]).
Regarding claims 12-13, Lee/Braintree/Goldberg teaches the apparatus of claim 1, but fails to teach a plurality of diodes arranged along and embedded in the strap; and a plurality of pipes connected to the respective diodes in the strap and through which lights are emitted from the diodes toward an outside of the apparatus. However, Venkatraman teaches a wrist-worn heart monitor apparatus for monitoring a patient, including a plurality of diodes (LEDs) arranged along and embedded in the strap; and a plurality of pipes connected to the respective diodes in the strap and through which lights are emitted from the diodes toward an outside of the apparatus ([0124]: pipes carrying lights for emission from the diodes toward the outside are required for the LEDs to function as light sources). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee/Braintree/Goldberg to include a plurality of diodes arranged along and embedded in the strap, and a plurality of pipes connected to the respective diodes in the strap and through which lights are emitted from the diodes toward an outside of the apparatus, as taught by Venkatraman, because the modification would provide an optical sensor to detect, sense, sample and/or generate data that may be used to determine .
Claims 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Braintree and Venkatraman.
Regarding claims 14-15, Lee discloses (Figure 10) a wrist-worn heart monitor apparatus for monitoring a patient ([0081]), the apparatus (1000) comprising: a strap to be worn over the patient's wrist, the strap having an outer surface and an inner surface, wherein the outer surface does not include any buttons or user- operated controls (there is no means for user input); two or more electrodes (1011) disposed on the inner surface of the strap ([0106]-[0107]); a controller in the strap configured to trigger sensing and acquisition of data by the two or more electrodes (1011), ([0108]).
Lee fails to disclose that the two or more electrodes are disposed in a region adjacent to a terminus of the strap and an activatable biasing element on the opposite surface of the strap behind the two or more electrodes, wherein the controller is configured to activate and inactivate the activatable biasing element to drive the two or more electrodes against the patient's wrist. However, Braintree teaches a wrist-worn heart monitor apparatus for monitoring a patient, including an activatable biasing element (pressure actuator) on the opposite surface of the strap behind two or more electrodes (pressure sensors), ([0122], [0127], [0167]-[0171]), wherein a controller is configured to activate and inactivate the bias to drive the sensors against the patient's wrist ([0188]: each pressure actuator may be individually controlled to drive the sensors against the wrist, which requires a controller). As shown in Figure 49B, there may be pairs of electrodes ([0214]: the device has at least a first pair of electrodes 976, and therefore may have multiple pairs of electrodes 976) at opposite regions of the strap adjacent to a terminus of the strap. Since each 
The Lee/Braintree combination fails to teach a motion sensor configured to transmit a signal to the controller when motion of the apparatus is detected, wherein the controller is configured to count a number of signals received from the motion sensor in each of predetermined time periods and trigger sensing and acquire data only when the counted number of signals falls below a threshold. However, Venkatraman teaches a wrist-worn heart monitor apparatus for monitoring a patient, including a motion sensor configured to transmit a signal to the controller when motion of the apparatus is detected, wherein a controller is configured to count a number of signals received from the motion sensor in each of predetermined time periods and trigger sensing and acquire data only when the counted number of signals falls below a threshold ([0038], [0046]: the motion sensor transmits signals when apparatus motion is detected, and the controller determines when the user is stationary/moving using these signals; the signals are thus used to trigger sensing/acquiring when the user is stationary when the number of signals falls below a 
Regarding claim 16, the modified device includes an activatable biasing element, as taught by Braintree, which teaches that the bias comprises a mechanical bias (fluid bladder), ([0122]).
Regarding claim 17, the modified device includes an activatable biasing element, as taught by Braintree, which teaches that the bias comprises an electromechanical bias (linear actuator), ([0122]).
Regarding claim 18, the modified device includes an activatable biasing element, as taught by Braintree, which teaches that the bias comprises a magnetic bias (solenoid), ([0122]).
Regarding claim 19, the Lee/Braintree/Venkatraman combination teaches the apparatus of claim 1, wherein the controller is configured to passively activate and inactivate the activatable biasing element to drive the two or more electrodes against the patient's wrist and to trigger sensing by the two or more electrodes. Specifically, the modified device includes the activatable biasing element taught by Braintree, which may be passively activated and inactivated to drive the electrodes against the patient’s wrist and trigger sensing and acquire data by the electrodes (which is accomplished using a controller as in Lee), ([0022]-[0023]). 
Regarding claim 20, the modified device includes the teachings of Venkatraman, which teaches that the signal is an interruption signal that awakens the controller that is in a sleep state (the signals of the motion sensor inform the controller if the user is stationary/moving; therefore, the signals awaken the controller with these signals).
Regarding claim 21, Lee further discloses (Figures 1 and 10) that the strap (100) has a plurality of holes arranged in a webbing pattern [0106]-([0108]).
Response to Arguments
Applicant’s arguments 08/26/2021 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference Goldberg, which teaches a wrist-worn heart monitor apparatus for monitoring a patient, which uses an omnidirectional motion sensor that operates with a current below 50 nA. In combination with Lee/Braintree/Venkatraman, the modified device teaches the invention as claimed in at least amended claim 1. Furthermore, newly added claims 8-21 have been rejected in view of Lee/Braintree/Venkatraman, as addressed above in the rejections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013. The examiner can normally be reached Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794